Case 7:19-cv-08108-NSR Document 14-1 Filed 11/14/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JAVIER AMIGON,
Plaintiff,
Civil Action No. 7:19-cv-08108-NSR

Vv.
PROPOSED ORDER
KTF ENTERPRISES, INC. and KIRKER
ENTERPRISES, INC,

Defendants.

 

 

Upon the Stipulation of counsel for all parties, it is:

ORDERED that the actions U.S. Equal Employment Opportunity Commission v. KTF
Enterprises, Inc. et el, Case # 7:19-cv-06611-NSR, and Amigon v. KTF Enterprises, Inc. et al,
Case #: 7: t9-ov-08 10894 shall be consolidated and proceed under the docket number 7:19-cv-

06611-NSR pursuant to Fed. R. Civ, P. 42(a)(2).

Dated: Dec. {7, 2t 7 SO ORDERED:

  

2
f
?

 

Hon. Nelson S. Roman
United States District Judge

Cloyle of Lhe Geuct sted bs
tepminete \hig eo Che 8).

 

 
Case 7:19-cv-08108-NSR Document 14 Filed 11/14/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JAVIER AMIGON

Plaintiff,

V.

KTF ENTERPRISES, INC, and KIRKER

ENTERPRISES, INC.

Defendants,

Civil Action No. 7:19-cv-08108-NSR

JOINT STIPULATION
TO CONSOLIDATE
PURSUANT TO FRCP 42

 

 

The parties, by and through counsel, stipulate and agree, subject to the approval of the

Court, that: the actions Amigon v. KTF Enterprises, Inc. et al, Case #: 7:19-cv-08108-UA, and

U.S. Equal Employment Opportunity Commission v. KTF Enterprises, Inc. et el, Case # 7:19-cv-

06611-NSR, shall be consolidated and proceed under the docket number 7:19-cv-06611-NSR

pursuant to Fed. R. Civ. P. 42(a)(2). The parties agree to proceed in accordance with the Civil

Case Discovery Plan and Scheduling Order set forth in case 7:19-cv-06611-NSR. See ECF

Docket Entry No. 26-1,

Date: November 14, 2019
Rochester, New York

/s/ John_A. Marsella

John A. Marsella

Worker Justice Center of New York
1187 Culver Road

Rochester, New York 14609
(585)-325-3050

Fax: (585)-325-7614
jmarsella@wjcny.org

Attorneys for Plaintiff

/s/ Bonita L. Kristan

Bonita L, Kristan

Littler Mendelson

1100 Superior Avenue, 20" Floor
Cleveland, Ohio 44114
216-696-7600

Fax: 216-649-0525
bkristan@littler.com

Attorneys for Defendants

 
